February      12,   1953


Ron. Harold Vittltoe            Opinion     No. S-05
County Attorney
Brooks County                   Re:    Authority  of the commis-
Falfurrias,  Texas                     sioners,’ court to pay the
                                       cost of publishing    the
                                       complete  mlnutes of all
                                       epeclal .ancl regular  meet-
                                       ings of the court in a
                                       newspaper of general     clr-
Dear, Sir :,                           culatlon.

              You have requested       an opinion   on the foilor-
ing   question:

               “Is the Commissioners      Court of Brooks
       County authorized        to have published    in the
       Falfumlas       Facts,   a newspaper of general
       clrculatlori     in said Cotintjr, at sald County
       expense, ‘the complete       minutesof    all
       special      and regular   meetings of eaid Court?“’

              The.Texae     courts have repeatedly    held that.
the commissioners’         court is a court df limited
jurisdiction      ‘and~has only s,uch powers as are conferred
upon it,     either   by express terms or, by hecessary       impli-
cation,    by the statutes       and~Constltutlon   of Texas.
Childress     County t. State        127 Tex..3’13, 92 S.W.2d 1011
m6);       Von Rosenberg       v. bvett,    173 S.W. 5d8 (Tex.Clv.
App. 191?S, error ref):         Roper v, Hall, 280 S,W. 289
(Tex.Clv.App.       1925).

            We find no statute        or Contjtitutional      pro@-
slon that would authorize        the commissioners’        court,     ~
either   by express    terms or necessary       implication,       to
pay the costs    of publishing      the complete     minutes of all
special   and regular     meetings of the court ih a newspaper
of general   circulation     in the ~county.       Therefore,     -your
q,ueation is answered in the negative.             This, of course,
does not mean that the minutes of the Commissioners’
Court shall    not be made public, as prescribed           by, stat-
utes and opinions      of this office,     and all newspapers.
as well, a8 the public      generally    shall have access         to
Ron.,Harold   Vittltoe,:        .page 2 (S-05)


these minutes and &y pubWih.all                  or part. &a they 80
desire as a public service.


           The commln.nioners I c,ourt doea not have
     authority.,to    pay the coata of publishing     the
     complete mlnute,s of,all     apeala   and .regular
     meetings of the court in a n.rspaper of
     general circulation     in then county, ..Xo?iever,
     thie does not prevent.any neuqpaper or
     Individual    from having ac~cesfs to the pro-
     ceedings and publishing 88 a pul$lb service
     any p’ortion they desire,
                                            Youre very truly,
APPROW:                                     JOHNBENSRRPPERD.
                                            Attorney General.
J.‘C. Davis, Jr.
Cbunty Affairs Divlylon
C. II. Richards
Reviewer                                          B. Duncan Davis
                                                      Aaeistar+
Robert S. Trottl
Fir&t AIWetant             ‘.
.John Ben Shepper~
httorney Qeneral